AMENDMENT TO
RESTATED XPONENT DATA LICENSE AGREEMENT
DATED APRIL 26, 2001
BETWEEN IMS HEALTH INCORPORATED AND
INTERACTIVE MARKETING DIVISION OF SYNAVANT, INC.

This amendment (“Amendment”), effective as of June 16, 2003 (the “Effective
Date”), is entered into by and among IMS Health Incorporated (“IMS”), Synavant,
Inc. (“Licensee”), and Dendrite International, Inc. (“Dendrite”) and
supplements, modifies and is hereby made part of the Restated Xponent Data
License Agreement dated April 26, 2001, with an effective date of September 1,
2000, as amended by an Addendum and Amendment to such agreement dated September
1, 2002, (the “Agreement”) between IMS and Licensee.


1. BACKGROUND

Licensee has agreed to be acquired by Dendrite and/or certain of its affiliates
(such acquisition hereinafter referred to as the “Transaction”). In connection
with the Transaction, the parties, by a letter agreement dated May 8, 2003 (the
“Extension Agreement”) agreed to enter into an extension of the Agreement on the
terms stated in this Amendment.


2. TERM EXTENSION

The term of the Agreement is hereby extended to August 31, 2005.


3. FEES

Commencing as of the Effective Date, the annual fees payable by Licensee to IMS
for the services provided under the Agreement are hereby restated to one million
five hundred thousand dollars ($1,500,000). IMS shall invoice one quarter of the
annual fee on a quarterly basis in advance (i.e., IMS shall invoice three
hundred and seventy-five thousand dollars ($375,000) on or about September 1st,
December 1st, March 1st, and June 1st of each Contract Year commencing on
September 1, 2003) and on or about September 1st, 2003 shall invoice any
difference between the pro-rata portion of such annual fee applicable to the
period from the Effective Date to September 1, 2003 and the fee due under the
Agreement (prior to the modification to such fee under this Amendment)
applicable to such period which was previously billed to Licensee.


4. TERMINATION RIGHTS

In addition to the other termination rights under the Agreement, Dendrite and/or
Licensee may terminate the Agreement upon thirty (30) days advance written
notice to IMS in the event that IMS terminates, pursuant to section 4.c of the
Extension Agreement, the Cross License Agreement, dated as of August 31, 2000,
as extended, between IMS and Licensee (the “Pharbase Cross License”), such
termination of the Agreement to be effective as of the effective termination
date of the Pharbase Cross License, unless agreed otherwise by the parties. In
the event of such termination, IMS shall provide to Licensee an appropriate
credit or refund, as applicable, of the un-earned portion of the fees under the
Agreement in a pro-rata amount applicable to the period following the effective
termination of the Agreement.



Except as herein modified and supplemented, all other terms and conditions of
the Agreement remain in full force and effect.


IMS Health Incorporated

Synavant, Inc.

   

By:  ROBERT H. STEINFELD

By:  CHRISTINE PELLIZZARI
Name:  Robert H. Steinfeld
Name:  Christine Pellizzari
Title:  SVP - General Counsel
Title:  Secretary
Date:  June 16, 2003
Date:  June 16, 2003



Dendrite International, Inc.



   

By:  CHRISTINE PELLIZZARI


Name:  Christine Pellizzari

Title:  Vice President, General Counsel and
            Secretary

Date:  June 16, 2003


-2-